UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7580


WILLIAM ROBERT FAGAN,

                Petitioner - Appellant,

          v.

WARDEN KATHLEEN GREEN; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-03666-WDQ)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Robert Fagan, Appellant Pro Se.     Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Robert Fagan seeks to appeal the district court’s

order    dismissing       as     untimely     his        28   U.S.C.           §    2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing          of        the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,            537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Fagan has not made the requisite showing.                           Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and    dismiss       the    appeal.             We    dispense          with    oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3